DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 11/09/2018. Claims 1-14 are pending for examination.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
 
Drawings
The drawings are objected to because they lack descriptive legends. Please include some descriptive terms of what the drawings are actually intended to depict.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Danielsson et al., (Danielsson; US 20130166271) in view of Ahmed et al., (Ahmed; 20040186599).

Regarding claim 12, Danielsson teaches a method for testing a control unit of a system using a test system (¶032; method for testing a number of partitioned applications arranged to be periodically executed on a target system/distributed avionics system of an aerial vehicle), comprising:
a) providing predefined test instructions by a management server (¶032; importing the partitioned applications in un-modified form into an avionics application host system);
b) (in part), setting a test configuration on a control unit of a system using predefined assignment logic by a monitoring system (¶032; configuring operations of the avionics application host system associated to the partitioned applications based on using configuration tables associated to the target system, initializing the imported partitioned applications, wrapping requests for services related to execution from the imported partitioned applications via wrapping layers to a control module);
c) classifying the operating instructions as temporal partial instructions (¶060; each partition associated to a respective node may be assigned a time frame each of a partitioning Examiner interprets assignment and determining order and execution time frames of each partition as being equivalent with classifying temporal partial instructions); and 
d) transmitting the partial instructions to a number of output units on the basis of the temporal classification carried out in step c) (¶032; transmitting at least one message comprising information related to requested execution start-time from communication module to control module, maintaining simulated target system time and advancing simulated target system time to next requested start-time in order, so as to execute the imported partitioned applications and to preserve the temporal order of events related to communication and execution).

Danielsson is silent on b) converting the test instructions provided by the management server into operating instructions for setting a test configuration on a control unit of a system using predefined assignment logic by a monitoring system. Ahmed from an analogous art, teaches a method for generating test vectors corresponding to building system test conditions and converting the generated test vectors into instructions for operating at least one controller in the system (¶020). Ahmed teaches the concept of b) converting the test instructions provided by the management server into operating instructions for setting a test configuration on a control unit of a system using predefined assignment logic by a monitoring system (test vector generation generates test vectors using random numbers to control flow rates in terminal units so the resulting model equations are independent… building system controller instruction generation produces controller instructions that operate terminal units to achieve the test vectors.  The generated instructions may be installed in the controllers of the system and the system may be operated in accordance with the instructions; Examiner interprets control flow rates in terminal units as functionally equivalent to setting a test configuration). Therefore, it 
Regarding claim 14, being treated as an independent claim even though it depends on claim 1 in format, is rejected for the same reason as claim 12. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Danielsson et al., (Danielsson; US 20130166271) in view of Ahmed et al., (Ahmed; 20040186599) further in view of Kaufman et al., (Kaufman; US 20180365043).  

Regarding claim 13, Danielsson and Ahmed, in combination teach the method according to claim 12, but both are silent on features e) and f) of claim 13.

Kaufman from an analogous updating of configurations art teaches:
e) capturing and forwarding a state of the system to the management server by a system interface in response to the test configuration being set on the control unit (¶037, Fig 1; responsive to  updated configuration request being received and when computing device 102 is operating in configuration compliance evaluation mode, capture component 118 can store updated configuration request in configuration request store 124 of the data store 122 of the computing device 102.. and regarding forwarding, ¶037; updated configuration request can be applied by the configuration management component 112 in virtual machine to cause an updated configuration change in the virtual machine; Examiner interprets configuration source as the server, per Fig 1);
f) checking the test configuration set on the control unit using the state of the system captured by the system interface by the management server (¶037; data for verifying 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Danielsson with the teaching of Ahmed, as cited above for the purpose of verifying that an updated, enforced configuration state complies with an intended configuration state (¶037).

Allowable Subject Matter

Claims 1-11 are allowable.
The prior art of record and/or any reasonable combination thereof does not teach the features of claim 1, as a whole. The prior art does not teach:

1. A test system for testing a control unit of a system, wherein the test system comprises:
a management server configured to provide predefined test instructions;
a monitoring system configured to convert test instructions provided by the management server into operating instructions for setting a test configuration on a control unit of a system using predefined assignment logic, wherein the monitoring system is also configured to divide operating instructions for setting the test configuration into partial instructions for setting a partial configuration on the control unit and to temporally and/or logically classify the partial instructions 
a number of output units, wherein the one or more output units of the number of output units are configured to output the partial instructions transmitted by the monitoring system in order to make it possible for a number of engineers to set the test configuration on the control unit of the system in a temporally and/or logically coordinated manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

Brooks et al., (US 5111402) discloses an integrated aircraft system for functionally testing the components and subsystems of an aircraft during its manufacture and subsequent maintenance.  A central control unit serves as a repository for test applications and instruction sets that comprise the individual steps of the functional tests performed on the aircraft.  In response to receiving indications of work performed on the aircraft, the central control unit displays an indication of the functional tests that should be performed on the aircraft.  The system includes a plurality of automated test equipment carts (ATEs).  Each of the ATEs contains a number of processor-controllable instruments for performing functional tests on specific components and subsystems that comprise a specific aircraft system.  A system controller on each of the ATEs controls the operation of the test instruments associated therewith.  The system controllers are also capable of directing the broadcast of simulation data to aircraft components so that the response of the components to the stimulation data can be tested.  Test application from the central control unit are run on the system controller of each 
associated therewith.  The ATEs are selectiively connected to the central control unit having a main memory so that the test results stored in the system controller memory may be unloaded and permanently archived.  A remote access terminal also connectable to the central control unit is also provided so that personnel can receive instructions for manual tests and be 
provided with a means for entering the test results into the system.  The central control unit reviews the results of the functional tests performed on the aircraft and broadcasts appropriate messages if functional tests were missed or failed, or the aircraft passed functional testing. 

Zhao et al., (US 9521564) teaches a wireless automation test apparatus for a mobile device includes a user setting unit, a test management and control unit, a test execution unit, a test result processing unit, and a communication interface unit.  Also provided is a test method involving downloading a test case as well as a configuration file and an index file corresponding to the test case from a server; receiving a user custom test operation mode, and operating the test case according to operation mode information; collecting a site log, collecting and packing a test result, and uploading the test result to the server; and finally, after the test result is analyzed by the server, showing the test result and an error log on a Web interface.

Puri et al., (US 7844350) teaches that test cases to test control strategies of a control process are specified in input files.  The instructions in the input files are automatically read by a block tester, which interfaces with the control system to issue the instructions.  As a test designer can create the instructions in the input files a priori, the tests may be carefully designed to avoid errors, in addition to performing exhaustive tests.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        
						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684